Locher, J.,
concurring in part and dissenting in part in case No. 77-1083. I must respectfully dissent from the majority’s resolution in case No. 77-1083 of appellant’s contention that the Public Utilities Commission (commission) in approving the allocation of Columbia G-as of Ohio, Inc. (Columbia), of its charitable contributions to its Columbus general service customers unlawfully and unreasonably ignored Columbia’s favored treatment of approximately 80 of its special contract customers in the Columbus area.
At the outset, although cognizant that it was not specifically challenged in this cause, I am constrained to question the propriety of allowing any public utility in Ohio to recoup its charitable contributions from its customers. The Alabama Supreme Court in a recent decision, Alabama Power Co. v. Alabama Public Service Comm. (Ala. 1977),. CCH Pub. Util. Law Rptr., New Matters, held that charitable contributions are not a proper operating expense for a utility. In so holding, that court expressed its reasoning, with which upon contemplation I find myself in concurrence, in the following statement:
“While charitable contributions are commendable, we are not aware of any reason why the consumer should make the contribution as opposed to the investor. Logic tells us that charitable contributions are not operating expenses. The company, being a monopoly, can operate without deducting charitable donations.”
A close examination reveals no compelling uniqueness in Ohio that would justify reaching a result contrary to that pronounced in Alabama. The public utilities in this state enjoy a monopoly, and thus why the consumer and not the investor bears the burden of the contribution is unfathomable. Assuredly, these donations are not made at the specific behest of the consumers, nor is the choice of the recipients a product of their volition. In fact, it would appear that the authority to control these decisions is posited with the utility’s investors, not its consumers.
Irrespective of the propriety of a public utility charging its customers for its charitable contributions, the com*17mission’s approval of Columbia’s allocation of these donations almost entirely to its general service customers and thereby excluding its special contract customers from the cost of these contributions is neither reasonable nor lawful. This was accomplished because the allocation of the contributions was not based upon the amount of gas purchased but upon the total number of customers. The net effect of this allocation, as urged by appellant, when applied to the facts of this case, is that the general service customers who used 78.22 percent of the gas consumed in the Columbus area paid $73,589.79 of a total of $73,613.00 or 99.97 percent of the charitable contributions, whereas the special contract customers in the Columbus area used 21.78 percent of the gas consumed, but paid only .03 of one percent (translated into dollars and cents = $23.21) of the charitable donations.
To explain this gross disparity, the commission stated that charitable contributions are “customer-related expenses” benefiting Columbia’s general service customers and that the special contract customers, mostly large businesses and institutions, neither create the need for nor 'directly benefit from suclh contributions. To find that these special customers, large businesses and institutions, do not benefit from the charitable contributions but that the other customers do is to engage in a myopic examination of reality. Businesses and institutions are affected in innumerable ways by their environs. Thus, these contributions, in having a positive effect on the community and the general customers, similarly benefit the resident businesses and institutions, perhaps in a different manner and even to a different degree. But, this benefit can in no way be as negligible as the allocation formula provides. Absent substantial proof, I do not find that this unsubstantiated inference of non-benefit to the special contract consumers reflected in Columbia’s allocation of its charitable contributions is either lawful or reasonable.